—In an action, inter alia, to recover the proceeds of a homeowner’s insurance policy, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Underwood, J.), dated September 29, 1997, which granted the motion of the defendant Travelers Insurance Company for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed, with costs.
The plaintiff contends that some of her household goods were lost or damaged while in storage, and she sought to recover for those losses under a homeowner’s insurance policy issued by the defendant Travelers Insurance Company (hereinafter Travelers). “An insured seeking to recover for a loss under an insurance policy has the burden of proving that a loss occurred and also that the loss was a covered event within the terms of the policy” (Vasile v Hartford Acc. & Indem. Co., 213 AD2d 541; see also, Dato Jewelry v Western Alliance Ins. Co., 238 AD2d 193). In its motion for summary judgment, Travelers made a prima facie showing that the plaintiff’s alleged property losses were not caused by any of the 18 perils covered under her insurance policy. In response, the plaintiff failed to present evidence sufficient to raise a triable issue of fact. Accordingly, the Supreme Court properly granted Travelers’ motion for summary judgment dismissing the complaint insofar as asserted against it.
In view of our determination, we need not reach the remaining contentions raised by the parties. Rosenblatt, J. P., O’Brien, Krausman and Goldstein, JJ., concur.